DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  “Ohnesorge’s number” should be written “Ohnesorge number.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “aerosol ink has an Ohnesorge’s (sic) number . . . .” The limitation is indefinite, because the claim does not adequately define properties of the composition in terms of the Ohnesorge number. Ohnesorge number is a dimensionless number which includes not only properties of an ink (e.g. surface tension, viscosity, and density), but also a characteristic length with which such properties are correlated (e.g. nozzle length in the case of ink jet ink or droplet size).Thus, the without a recited dimension, the limitation “Ohnesorge number” does not adequately define a property of the 
	Claim 14 recites the limitation “wherein the radical scavenger is used to interact with radicals formed during aerosolization of the ink.” The limitation is indefinite, because it is not clear whether Claim 14 further narrows Claim 13 from which it depends; Claim 13 already includes the recited “radical scavenger,” and Claim 14 seems to merely recite an intended use of components which Claim 13 already includes in the composition. For purposes of examination, Examiner considers the intended use limitation to require some group of radical scavengers of Claim 13, capable of performing the intended use of interacting with radicals formed during aerosolization of the ink; however, it is not clear that there is a subset of radical scavengers which would be used in the claimed composition and NOT capable of performing the intended use.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fratello et al. (US 2017/0226362).
Regarding Claim 1, Fratello et al. (US’362) teaches ink capable of being sprayed as an aerosol comprising: a plurality of metallic microparticles dispersed in a solvent system , wherein metallic particles, including a size range which includes microparticles (100 nm to 50 micron [0050, 0123, 0133]), can comprise elemental chromium mixed with at least one alloying element (metals including platinum, gold, palladium, silver, rhodium, iridium, nickel, tungsten, rhenium, and molybdenum) [0060-0062, 0112, 116, 0120, 0122-0123].  US’362 teaches that the solvent system may comprise a mixture of a first solvent and a second solvent, wherein the second solvent has a vapor pressure that is lower than the first solvent [0150-0151].  Of two solvents, one solvent necessarily has a higher surface tension at some precision than another solvent at some temperature. In addition, one can compare the surface tension of recited solvents or solvent pairs at the same temperature: toluene/alpha-terpineol (28.52/33.2 dyne/cm), ethanol/ethylene glycol (22.1/47.7 dyne/cm) [0151]. Other solvents taught in [0150] include 
Although US’362 does not teach that elemental chromium must be one of the selected metals, it would have been obvious to choose chromium since it is one of the metals taught in a list of metals of which two or more can be used for a microparticle. 
Regarding Claim 2, US’362 teaches a solvent system (i.e. ink including solvent) with a viscosity of 1 cP to 10 cP [0169, 0202] which is within the recited range 0.5 cP to 30 cP.  
Regarding Claim 3, US’362 teaches that the solvent system may comprise a mixture of a first solvent and a second solvent, wherein the second solvent has a vapor pressure that is lower than the first solvent [0150-0151].  
Regarding Claim 4, the first solvent may comprise an alcohol-based solvent including an alcohol moiety and an ether moiety (1-methoxy 2-propanol) (Table II; [0150-0151]), which is capable of decreasing an oxygen content within an aerosol ink to inhibit oxidation of the chromium-containing metallic microparticles.  
Regarding Claims 5 and 11, the first solvent and the second solvent are present in a ratio of 4:1 to 12:1 by volume.  US’362 evidences that the ratio of solvents is a result-effective variable, known in the prior art to affect shelf-life [0151]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the ink of US’362 to provide the solvent system with a ratio of solvents within the recited range through routine optimization.
Regarding Claim 6, US’362 teaches that the solvent system may comprise 1- -2-methoxy-2-propanol, and alpha-terpineol, or a mixture thereof (Table II).  
e.g. ink jet or aerosol), these variables including viscosity, surface tension, density, and characteristic length, where “characteristic length” is typically nozzle diameter:
Oh=η/√lρσ=Viscosity/√inertia.surface_tension
Because US’362 suggests an ink composition with identical or obviously compositions with an intended use as an aerosol and/ or ink jet ink, a range of both ink viscosity and ink surface tension, it would have been obvious to a person of ordinary skill in the art at the time of invention to optimize the ink composition of US’362 to have an Ohnesorge number within the recited range using a known correlation between variables which are either taught in US’362 or readily obtained through simple measurements and/ or from lists of properties in readily-available references.
Regarding Claims 8-9, since US’362 teaches microparticles in the range of 100 nm to 50 micron [0050, 0123, 0133], the plurality of chromium-containing metallic microparticles have a dimension of no more than 100 microns, and thus no more than 500 microns.  
Regarding Claim 10, US’362 suggests that the plurality of chromium- containing metallic microparticles are present in a loading amount of 15% to 25% by volume of the total aerosol ink [0154]. US’362 fails to teach loading by weight; nevertheless, 15%-25% by volume would have corresponded to an obviously similar % wt.; it would have been obvious to optimize the loading given the teaching of its significance in US’362; and generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.

	Regarding Claims 13-14, US’362 suggests adding radical scavengers (e.g. graphite and other organic compounds which acted as reducing agents to prevent oxidation of ink species in air) [0139]. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 of copending Application No. 16/372018 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims require either identical or obviously similar components.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-19 of copending Application No. 16/372002 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims require either identical or obviously similar components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s claim amendments, filed 18 March 2021, with respect to the rejection of Claims 1-6 and 8-13 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of Claims 1-6 and 8-13 has been withdrawn. 
Amendments of Claims 13 and 14 now require a rejection of Claim 14 under 35 USC 112(b).
Applicant's arguments filed 18 March 2021 with respect to the rejection of Claim 7 under 35 USC 112(b) and of Claims 1-14 under 35 USC 103 have been fully considered but they are not persuasive.
i.e. surface tension, viscosity, and density) of the composition are correlated.
In response to Applicant’s argument that Fratello (US’362) fails to teach specifically “wherein the solvent system includes a first solvent and a second solvent, a surface tension of the first solvent higher than a surface tension of the second solvent” (Reply, p. 8), because US’362 suggests a combination of two solvents and the surface tension of each solvent is different, US’362 necessarily teaches a first solvent with a higher surface tension than a second solvent.
Applicant provides no argument concerning the Double Patenting Rejections, which are maintained herein.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712